DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/30/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 3, 6-9, 11 and 12 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1 cited in IDS) in view of Ueda et al. (WO 2015137378 A1 cited in IDS), Yin et al. (US 2012/0245246 A1) and either Nakamura et al. (WO 2016/042837 A1 cited in IDS) or alternatively Ojiri et al. (WO 2014/126235 A1 cited in IDS). It is noted that when utilizing Ueda et al., Nakamura et al. and Ojiri et al., the disclosures of the reference are based on US 2017/0092902 A1, US 2017/0088753 A1 and US 2015/0380692 A1 respectively which are an English language equivalent of the references. Therefore, the paragraph numbers cited with respect to Ueda et al., Nakamura et al. and Ojiri et al. are found in US ‘902, US ‘583 and US ‘692 respectively.

Regarding claims 1, 3 and 6-8, Oono et al. disclose a packing material for a power storage device (i.e. a battery packing material) comprising a base material protective layer 17, a base material 11, a first adhesive layer 12, a metal foil layer 13 (barrier layer), a second adhesive layer 15 and a sealant layer 16 in this order (see Abstract, Figure 1 and paragraph 0028). The base material protective layer 17 comprises an isocyanate curing agent (see paragraph 0045) or polyurethane resin formed from polyols such as polyester polyols and acrylic polyols each having a hydroxyl group-containing group as a side chain, and an isocyanate curing agent (see paragraphs 0030, 0044). The base material 11 can be made of polyester film (see paragraph 0055) which is identical to base material utilized in the present invention (see paragraph 0069 of published application). The metal foil layer 13 can be made of aluminum foil (see paragraph 0064) which is identical to barrier layer utilized in the present invention (see paragraph 0082 of published application). The sealant layer 16 can be made of polypropylene (see paragraph 0096) which is identical to heat-sealable resin layer utilized in present invention (see paragraph 0093 of published application). The first adhesive layer 12 can be made of two-liquid curable polyurethane-based adhesives (see paragraphs 0059-0060) which is identical to adhesive layer between the base material layer and the barrier layer utilized in the present invention (see paragraphs 0076-0078 of published application). The second adhesive layer 15 can be made of  acid-modified polyolefin-based resin (see paragraph 0086) which is identical to adhesive layer between the barrier layer and the heat-sealable resin layer utilized in the present invention (see paragraphs 0103-0105 of published application).
Further, Oono et al. disclose base material protective layer comprises the mass ratio (NCO/OH) of the isocyanate groups contained in the aliphatic isocyanate curing agent to the hydroxyl groups contained in the polyol is 0.5 to 50 (see paragraph 0047). That is, Oono et al. disclose NCO groups can be 50 times more than the OH groups. Therefore, the base material protective layer comprises unreacted isocyanate groups on the surface of the base material protective layer.
Oono et al. do not disclose the battery packaging material comprises an information-carrying portion fixed to a surface of the protective layer. Oono et al. do not disclose the information-carrying portion is formed by applying, to at least a portion of the surface of the protective layer comprising unreacted isocyanate groups of an isocyanate group-containing compound, an ink containing a component having functional groups that react with isocyanate groups, and curing the applied ink so that the functional groups in the ink react with the unreacted isocynate groups on the surface of the protective layer. Oono et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Ueda et al. disclose a battery packaging material comprising a decorative layer 6 provided for the purpose of imparting decorativeness such as designability or discriminability and imparting electrolytic solution resistance to the battery packaging material (see paragraph 0077). The decorative layer is situated on the outside (outermost layer) of the base material layer. The decorative layer is formed by applying an ink containing a resin onto surface of the base material layer (see paragraph 0094). While Ueda et al. do not explicitly disclose curing an ink, given that the ink contains curable resin and given that a laminate comprising decorative layer can be subjected to heating treatment, the ink will necessarily cure (see paragraphs 0090, 0108). Further, given that decorative layer provides designability and discriminability, the decorative layer is an information carrying portion (see paragraph 0077). Alternatively, it is well known that a product information can be printed on a surface of the battery packaging material (see paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art to provide product information with the decorative layer such as product identification, brand, warnings and other information on a surface of the battery packaging material, and thereby arrive at the claimed invention. 
Accordingly, Ueda et al. disclose the decorative layer (information-carrying portion) that provides designability and discriminability, and/or product information on the outermost surface of the battery packaging material, wherein the decorative layer comprises an ink.
In light of motivation for using the decorative layer disclosed by Ueda et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use decorative layer comprising an ink on a surface of the protective layer in Oono et al. in order to provide decorativeness such as designability or discriminability, and/or product information as well as impart electrolytic solution resistance, and thereby arrive at the claimed information.
Although Ueda et al. does not disclose “formed by applying and curing”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ueda et al. meets the requirements of the claimed product, Ueda et al. clearly meet the requirements of present claims.
Oono et al. in view of Ueda et al. do not disclose the information-carrying portion is formed by applying, to at least a portion of the surface of the protective layer comprising unreacted isocyanate groups of an isocyanate group-containing compound, an ink containing a component having functional groups that react with isocyanate groups, and curing the applied ink so that the functional groups in the ink react with the unreacted isocyanate groups on the surface of the protective layer. Oono et al. in view of Ueda et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Yin et al. disclose energy curable ink composition comprising polyol acrylates and pigments (see paragraph 0004 and claim 18). The polyol acrylates provide improved pigment dispersibility and wettability, long-term stability, improved rheological properties, better color strength and gloss, and cost advantages when formulated into energy curable ink composition (see paragraph 0004). Further, the polyol acrylates can be reacted with isocyanate compound to form modified polyurethane acrylates (see paragraph 0045). Given that Yin et al. disclose energy curable ink composition, the energy curable ink composition can be cured.
In light of motivation for using energy curable ink composition disclosed by Yin et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use energy curable ink composition of Yin et al. as the ink in the decorative layer of Oono et al. in view of Ueda et al. in order to provide improved pigment dispersibility and wettability, long-term stability, improved rheological properties, better color strength and gloss, and cost advantages, and thereby arrive at the claimed invention.
Accordingly, Oono et al. in view of Ueda et al. and Yin et al. disclose base material protective layer comprising unreacted isocyanate groups, and decorative layer (information-carrying portion) comprising ink comprising polyol acrylates which can react with isocyanate groups. Therefore, given that the base material protective layer has comprises unreacted isocyanate groups and decorative layer comprises ink comprising polyol acrylate (component having functional group that react with isocyanate groups), the functional groups in the ink would necessarily react with unreacted isocyanate groups on the surface of the protective layer and the information-carrying portion is fixed to a surface of the protective layer.
Oono et al. in view of Ueda et al. and Yin et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Nakamura et al. disclose a laminate useful as protective film of batteries, i.e. a battery packaging material (see paragraph 0067). The laminate is aged after production, wherein the aging conditions are room temperature to 100 C for 12 to 240 hours and adhesion strength is achieved during aging (see paragraph 0066).
In light of motivation for using aging conditions of room temperature to 100 C for 12 to 240 hours for production of laminate disclosed by Nakamura et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to age the battery packaging material of Oono et al. in view of Ueda et al. and Yin et al. at temperature and time, including those used in the present invention, in order to improve adhesion strength, and thereby arrive at the claimed invention.
Oono et al. in view of Ueda et al., Yin et al. and Nakamura et al. disclose battery packaging material that is aged after production, wherein aging conditions are room temperature to 100 C for 12 to 240 hours where it would have been obvious to one of ordinary skill in the art to use the aging conditions including those utilized in the present invention (see Table 1 of specification). Further, a base material protective layer 17, a base material 11, a first adhesive layer 12, a metal foil layer 13 (barrier layer), a second adhesive layer 15 and a sealant layer 16 of Oono et al. are identical to that presently claimed. Given that the battery packaging material and aging conditions of Oono et al. in view of Ueda et al., Yin et al. and Nakamura et al. are identical to that utilized in the present invention, it is obvious or inherent that Oono et al. in view of Ueda et al., Yin et al. and Nakamura et al. has presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Alternatively, Ojiri et al. disclose a laminate used as battery packaging material (see Abstract and paragraph 0130). For increasing adhesion of each layer in the laminated, an aging treatment can be conducted at temperature of about 30 to 100 C for 1 to 200 hours (see paragraph 0132).
In light of motivation for using aging treatment of about 30 to 100 C for 1 to 200 hours for production of laminate disclosed by Ojiri et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to age the battery packaging material of Oono et al. in view of Ueda et al. and Yin et al. at temperature and time, including those used in the present invention, to improve adhesion of each layer, and thereby arrive at the claimed invention.
Oono et al. in view of Ueda et al., Yin et al. and Ojiri et al. disclose battery packaging material that is aged after production, wherein aging conditions are about 30 to 100 C for 1 to 200 hours where it would have been obvious to one of ordinary skill in the art to use aging conditions including those utilized in the present invention (see Table 1 of specification). Further, a base material protective layer 17, a base material 11, a first adhesive layer 12, a metal foil layer 13 (barrier layer), a second adhesive layer 15 and a sealant layer 16 of Oono et al. are identical to that presently claimed. Given that the battery packaging material and aging conditions of Oono et al. in view of Ueda et al., Yin et al. and Ojiri et al. are identical to that utilized in the present invention, it is obvious or inherent that Oono et al. in view of Ueda et al., Yin et al. and Ojiri et al. has presently claimed relation between maximum value A absorbance and maximum value B absorbance.

Regarding claim 9, Oono et al. disclose a power storage device (i.e. battery) prepared by sealing the contents for a power storage device such as a positive electrode, a negative electrode and electrolyte solutions (see paragraphs 0315-0316). The positive electrode, the negative electrode and electrolyte solutions read on a battery element that are sealed (housed) in a packaging material.

Regarding claim 11, Oono et al. disclose protective layer comprising polyester urethane polyol that is a reaction product of polyester polyol (resin containing functional groups that react with aromatic diisocyanate) and bifunctional isocyanate compound such as aromatic diisocyanate compound (aromatic diisocyanate curing agent) (see paragraphs 0037, 0038).

Claims 1, 3, 6-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ojiri et al. (WO 2014/126235 A1 cited in IDS) in view of Oono et al. (US 2014/0242333 A1 cited in IDS), Ueda et al. (WO 2015137378 A1 cited in IDS) and Yin et al. (US 2012/0245246 A1). It is noted that when utilizing Ojiri et al. and Ueda et al., the disclosures of the reference are based on US 2015/0380692 A1 and  US 2017/0092902 A1 respectively which are an English language equivalent of the references. Therefore, the paragraph numbers cited with respect to Ojiri et al. and Ueda et al. are found in US ‘692 and US ‘902 respectively.

Regarding claims 1, 3, 6-8, 11 and 12, Ojiri et al. disclose a power-cell packaging material (a battery packaging material) comprising a layered body (laminate) comprising a base material layer 1, an adhesive layer 5, a metal layer 2 (a barrier layer), an insulating layer 3 (adhesive layer), a sealant layer 4 (heat-sealable resin layer) in that order (see Abstract, Figure 2 and paragraph 0024).
The base material layer 1 can be made of polyester resin (see paragraph 0025) which is identical to base material utilized in the present invention (see paragraph 0069 of published application). The metal layer 2 can be made of aluminum foil (see paragraph 0029) which is identical to barrier layer utilized in the present invention (see paragraph 0082 of published application). The sealant layer 4 can be made of polypropylene (see paragraph 0107) which is identical to heat-sealable resin layer utilized in present invention (see paragraph 0093 of published application). The adhesive layer 5 can be made of two-liquid curable polyurethane-based adhesives (see paragraphs 0116-0117) which is identical to adhesive layer between the base material layer and the barrier layer utilized in the present invention (see paragraphs 0076-0078 of published application). The insulating layer 3 can be made of  acid-modified polyolefin-based resin (see paragraph 0041) which is identical to adhesive layer between the barrier layer and the heat-sealable resin layer utilized in the present invention (see paragraphs 0103-0105 of published application). The insulating layer 3 improves adhesion between the metal layer and the sealant layer (see paragraph 0041). Given that the insulating layer 3 improves adhesion between the metal layer (barrier layer) and the sealant layer (heat-sealable resin layer) and given that insulating layer 3 is identical to adhesive layer between the barrier layer and the heat-sealable resin layer utilized in the present invention, the insulating layer 3 reads on adhesive layer between the barrier layer and the heat-sealable resin layer.  As noted in Figure 2, the insulating layer 3, i.e. adhesive layer is in direct contact with the metal layer, i.e. barrier layer.
Ojiri et al. do not disclose a protective layer on the base material layer. Ojiri et al. do not disclose the battery packaging material comprises an information-carrying portion fixed to a surface of the protective layer. Ojiri et al. do not disclose the information-carrying portion is formed by applying, to at least a portion of the surface of the protective layer comprising unreacted isocynate groups of an isocyanate group-containing compound, an ink containing a component having functional groups that react with isocyanate groups, and curing the applied ink so that the functional groups in the ink react with the unreacted isocynate groups on the surface of the protective layer. Ojiri et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Oono et al. disclose a packaging material for a power storage device (i.e. a battery packing material) comprising a base material protective layer (protective layer), a base material, a first adhesive layer, a metal foil layer (barrier layer), a second adhesive layer and a sealant layer in this order (see Abstract, Figure 1 and paragraph 0028). The base material protective layer 17 comprises an isocyanate curing agent (see paragraph 0045) or polyurethane resin formed from polyols such as polyester polyols and acrylic polyols each having a hydroxyl group-containing group as a side chain, and an isocyanate curing agent (see paragraphs 0030, 0044). Further, Oono et al. disclose protective layer comprising polyester urethane polyol that is a reaction product of polyester polyol (resin containing functional groups that react with aromatic diisocyanate) and bifunctional isocyanate compound such as aromatic diisocyanate compound (aromatic diisocyanate curing agent) (see paragraphs 0037, 0038). Oono et al. disclose protective layer comprises the mass ratio (NCO/OH) of the isocyanate groups contained in the aliphatic isocyanate curing agent to the hydroxyl groups contained in the polyol is 0.5 to 50 (see paragraph 0047). That is, Oono et al. disclose NCO groups can be 50 times more than the OH groups. Therefore, the protective layer comprises unreacted isocyanate groups on the surface of the protective layer. By providing the protective layer on outer side of the base material layer, the base material layer is inhibited from being deteriorated by the electrolytic solution (see paragraph 0030). 
In light of motivation for using a packaging material for a power storage device comprising base material protective layer on outer side of base material layer disclosed by Oono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use base protective layer of Oono et al. on the outer side of the base material layer of Ojiri et al. in order to inhibit deterioration of the base material layer from the electrolytic solution, and thereby arrive at the claimed invention.
Accordingly, Ojiri et al. in view of Oono et al. disclose the battery packaging material comprising a protective layer, a base material layer, an adhesive layer, a barrier layer (metal layer), an adhesive layer (insulating layer) and a heat-sealable resin layer (sealant layer).
Ojiri et al. in view of Oono et al. do not disclose the battery packaging material comprises an information-carrying portion fixed to a surface of the protective layer. Ojiri et al. in view of Oono et al. do not disclose the information-carrying portion is formed by applying, to at least a portion of the surface of the protective layer comprising unreacted isocynate groups of an isocyanate group-containing compound, an ink containing a component having functional groups that react with isocyanate groups, and curing the applied ink so that the functional groups in the ink react with the unreacted isocynate groups on the surface of the protective layer. Ojiri et al. in view of Oono et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Ueda et al. disclose a battery packaging material comprising a decorative layer 6 provided for the purpose of imparting decorativeness such as designability or discriminability and imparting electrolytic solution resistance to the battery packaging material (see paragraph 0077). The decorative layer is situated on the outside (outermost layer) of the base material layer. The decorative layer is formed by applying an ink containing a resin onto surface of the base material layer (see paragraph 0094). While Ueda et al. do not explicitly disclose curing an ink, given that the ink contains curable resin and given that a laminate comprising decorative layer can be subjected to heating treatment, the ink will necessarily cure (see paragraphs 0090, 0108). Further, given that decorative layer provides designability and discriminability, the decorative layer is an information carrying portion (see paragraph 0077). Alternatively, it is well known that a product information can be printed on a surface of the battery packaging material (see paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art to provide product information with the decorative layer such as product identification, brand, warnings and other information on a surface of the battery packaging material, and thereby arrive at the claimed invention. 
Accordingly, Ueda et al. disclose the decorative layer (information-carrying portion) that provides designability and discriminability, and/or product information on the outermost surface of the battery packaging material, wherein the decorative layer comprises an ink.
In light of motivation for using the decorative layer disclosed by Ueda et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use decorative layer comprising an ink on a surface of the protective layer in Ojiri et al. in view of Oono et al. in order to provide decorativeness such as designability or discriminability, and/or product information as well as impart electrolytic solution resistance, and thereby arrive at the claimed information.
Although Ueda et al. does not disclose “formed by applying and curing”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ueda et al. meets the requirements of the claimed product, Ueda et al. clearly meet the requirements of present claims.
Ojiri et al. in view of Oono et al. and Ueda et al. do not disclose the information-carrying portion is formed by applying, to at least a portion of the surface of the protective layer comprising unreacted isocyanate groups of an isocyanate group-containing compound, an ink containing a component having functional groups that react with isocyanate groups, and curing the applied ink so that the functional groups in the ink react with the unreacted isocyanate groups on the surface of the protective layer. Ojiri et al. in view of Oono et al. and Ueda et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Yin et al. disclose energy curable ink composition comprising polyol acrylates and pigments (see paragraph 0004 and claim 18). The polyol acrylates provide improved pigment dispersibility and wettability, long-term stability, improved rheological properties, better color strength and gloss, and cost advantages when formulated into energy curable ink composition (see paragraph 0004). Further, the polyol acrylates can be reacted with isocyanate compound to form modified polyurethane acrylates (see paragraph 0045). Given that Yin et al. disclose energy curable ink composition, the energy curable ink composition can be cured.
In light of motivation for using energy curable ink composition disclosed by Yin et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use energy curable ink composition of Yin et al. as the ink in the decorative layer of Ojiri et al. in view of Oono et al. and Ueda et al. in order to provide improved pigment dispersibility and wettability, long-term stability, improved rheological properties, better color strength and gloss, and cost advantages, and thereby arrive at the claimed invention.
Accordingly, Ojiri et al. in view of Oono et al., Ueda et al. and Yin et al. disclose the protective layer comprising unreacted isocyanate groups, and decorative layer (information-carrying portion) comprising ink comprising polyol acrylates which can react with isocyanate groups. Therefore, given that the protective layer has comprises unreacted isocyanate groups and decorative layer comprises ink comprising polyol acrylate (component having functional group that react with isocyanate groups), the functional groups in the ink would necessarily react with unreacted isocyanate groups on the surface of the protective layer and the information-carrying portion is fixed to a surface of the protective layer.
Further, Ojiri et al. disclose a laminate used as battery packaging material (see Abstract and paragraph 0130). For increasing adhesion of each layer in the laminated. An aging treatment can be conducted at temperature of about 30 to 100 C for 1 to 200 hours (see paragraph 0132).
In light of motivation for using aging treatment of about 30 to 100 C for 1 to 200 hours for production of laminate disclosed by Ojiri et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to age the battery packaging material of Ojiri et al. in view of Oono et al., Ueda et al. and Yin et al. at temperature and time, including those used in the present invention, to improve adhesion of each layer, and thereby arrive at the claimed invention.
Ojiri et al. in view of Oono et al., Ueda et al. and Yin et al. disclose battery packaging material that is aged after production, wherein aging conditions are about 30 to 100 C for 1 to 200 hours where it would have been obvious to one of ordinary skill in the art to use aging conditions including those utilized in the present invention (see Table 1 of specification). Further, a decorative layer (information-carrying portion), a protective layer, a base material layer, an adhesive layer, a metal layer (barrier layer), an insulating layer (adhesive layer) and a sealant layer (heat-sealable resin layer) of Ojiri et al. in view of Oono et al., Ueda et al. and Yin et al. are identical to that presently claimed. Given that the battery packaging material and aging conditions of Ojiri et al. in view of Oono et al., Ueda et al. and Yin et al. are identical to that utilized in the present invention, it is obvious or inherent that Ojiri et al. in view of Oono et al., Ueda et al. and Yin et al. has presently claimed relation between maximum value A absorbance and maximum value B absorbance.

Regarding claim 9, Ojiri et al. in view of Oono et al., Ueda et al. and Yin et al. disclose the battery packaging material as set forth above. Ojiri et al. disclose the battery packing material used as a package for hermetically sealing and accommodating (housed) a battery element (see paragraph 0134). The battery element comprising at least a positive electrode, a negative electrode and an electrolyte covered with the battery packaging material (see paragraph 0134, 0135).

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, claim objection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787         

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787